Citation Nr: 1143431	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  04-20 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for muscle and joint pains, to include headaches, and claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from June 1973 to June 1986.  He subsequently had active service in the United States Army from October 1986 to October 1993, including service in Southwest Asia from March 1993 to July 1993.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied his claim of entitlement to a compensable evaluation for his bilateral hearing loss disability, as well as his claim for service connection for muscle and joint pains.

The Board most recently remanded the case for additional development in September 2008.  The case has now been returned to the Board for appellate review.

In February 2011, the Board requested VHA medical expert opinions from a neurologist, an orthopedic specialist and a mental health specialist.  The requested opinions were all rendered in April 2011.  In July 2011, the appellant and his representative were provided with copies of these opinions and they were given 60 days in which to respond to the opinions.  Thereafter, in August 2011, the appellant submitted a written statement in which he reported that he did not have any further argument or evidence to submit.  

The issues of entitlement to service connection for Raynaud's disease and a thyroid disorder, as well as the issues of entitlement to VA Vocational Rehabilitation services and entitlement to an increased evaluation for the service-connected posttraumatic stress disorder disability, have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any one of these issues, and they are referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  On VA audiological testing conducted in June 2003, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

2.  On VA audiological testing conducted in February 2006, the Veteran's hearing acuity was level II in the right ear and level II in the left ear.

3.  On VA audiological testing conducted in January 2007, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

4.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

5.  The Veteran is service-connected for degenerative disc disease of the spine and he does not have any additional disorder of the muscles or joints.

6.  The Veteran's reported headaches have never been manifested to the level required for a zero percent evaluation.

7.  No chronic headache disorder was clinically demonstrated in service, or within one year after the Veteran's separation from service in October 1993.

8.  There is no objective medical evidence or independently verifiable non-medical indicators of the appellant's claimed musculoskeletal pathology, including headaches.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right and left (bilateral) hearing loss have not been met at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2011).

2.  Service connection for a disability manifested by muscle pain, joint pain and/or headaches, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In March 2003, prior to the promulgation of the September 2003 rating action that denied the appellant's claim of entitlement to a compensable evaluation for the hearing loss disability and denied his claim for service connection for muscle and joint pains, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate increased rating and service connection claims and its duty to assist him in substantiating such claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  Similar letters were provided in August 2006, May 2007, and January 2009.

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letters to the Veteran from VA, dated in March 2006, August 2006, May 2007, and January 2009, contained the information required by Dingess.  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's VA, retired military and private treatment records dated between 1996 and 2008 have been associated with the claims file.  The Veteran also was afforded VA audiometric examinations in June 2003, February 2006, and January 2007, and medical examinations in May 2004, and December 2009.  In February 2011, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  Three opinions (from a neurologist, an orthopedic surgeon and a psychologist) were rendered in April 2011.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations and medical opinion reviews were conducted by medical professionals, and the associated reports reflect consideration of the appellant's prior medical history and complaints.  The examinations included a report of the symptoms for the hearing loss disability and the claimed muscle and joints pain disorder and demonstrated objective evaluations.  The VA audiology examiners were able to assess and record the condition of the bilateral hearing loss disability while the medical examiners were able to assess and record the clinical status of the appellant's musculoskeletal system.  Physical examination was accomplished, including range of motion testing.  Audiometric testing was also accomplished.

The examinations and VHA opinion reports included reports of the symptoms for the hearing loss disability, as well as for the claimed musculoskeletal pathology, and demonstrated objective evaluations.  The health care professionals were able to assess and record the status of the appellant's hearing and musculoskeletal function.  They were able to assess and speak to the etiology of the appellant's claimed musculoskeletal pathology.  

The Board finds that the examination reports and the medical expert reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the reports were in any way incorrectly prepared or that the VA authors of those reports failed to address the clinical significance of the appellant's claimed conditions.  Further, the VA examination and medical expert reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination or medical expert opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the April 2004 Statement of the Case (SOC), as well as the various Supplemental SOC (SSOCs) issued in June 2006, August 2006, September 2006, September 2007, and April 2010, explained the basis for the VA actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

The appellant was provided with notice as to the medical evidence needed to service-connect a disorder and as to the medical evidence needed for increased evaluations for hearing loss disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the two claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to each claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

A.  Increased rating claim

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's private, retired military and VA treatment records dated between 1996 and 2008; the reports of the VA audiometric examinations conducted in June 2003, February 2006, and January 2007; and various written statements submitted by the appellant, his significant other and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by an August 1994 rating decision, effective as of November 1, 1993.  An evaluation of zero percent has been in effect since that date.  The appellant contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by the current noncompensable evaluation.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The appellant's was afforded a VA audiology examination in June 2003.  He reported that background noise presented him with the situation of greatest difficulty.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
70
65
46
LEFT
15
25
75
80
49

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant was afforded another VA audiology examination in February 2006.  He stated that his hearing loss interfered with his everyday communication and that he had difficulties with hearing and discrimination in conversational speech.  The appellant also reported an inability to understand clearly unless facing the speaker directly.  He said that he was unable to hear some environmental and alerting sounds and that he had to play the radio and the television at sound levels that were uncomfortable for others.  The appellant also stated that his hearing loss disability had not resulted in any time off from work.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
75
75
53
LEFT
10
25
85
85
51

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  These findings result in a corresponding designation of Level II hearing acuity in the right ear and Level II in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant underwent another VA audiology examination in January 2007; the examiner reviewed the claims file.  The appellant complained of progressively worsening hearing loss and he said that his situations of greatest difficulty involved conversation, using the telephone and watching television.  The examiner noted that the appellant had declined offered hearing aids because of his employment.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
50
65
65
48
LEFT
10
20
65
70
41

The speech audiometry testing revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.  

It should also be noted that the appellant does not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiners of June 2003, February 2006, and January 2007, noted the effects on the appellant's daily life included his complaints of difficulty understanding with background noise, difficulty with the telephone and television and difficulty understanding conversational speech.  Thus, the three VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board is aware of the appellant's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a compensable evaluation for his bilateral hearing loss.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level IV for one ear and Level II for the other.  Under the pertinent regulations, a zero percent rating is yielded by the June 2003 VA audiometric examination results and by the February 2006 and January 2007 VA audiometric examination results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a compensable evaluation for his bilateral hearing loss disability.  

Notwithstanding the above discussion, increased evaluations for the bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected hearing loss disability at issue, and that the manifestations of the disability are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned rating.  In fact, the appellant has been able to maintain his employment without the use of recommended hearing aids.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the hearing loss disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for hearing loss, but the required manifestations have not been shown in this case.  

The Board further finds no evidence of an exceptional disability picture in regard to the hearing loss disability.  The appellant has not required any hospitalization for the disability; nor has he required any extensive treatment.  He does not use hearing aids.  The appellant has not offered any objective evidence of any symptoms due to the hearing loss disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the reported symptomatology of the hearing loss disability fits squarely within the relevant rating scheme.  The rating criteria contemplate not only the appellant's symptoms but the severity of the hearing loss disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned disability rating reflects.  He maintains that he experiences problems with his daily activities that are due to that disability.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence does not support assignment of any higher rating for the bilateral hearing loss disability.  The findings needed for the next higher evaluation for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable evaluation for the hearing loss disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while an initial rating is not at issue, the Veteran has been employed throughout the appeal period and the employee evaluation reports of record for the appellant do not indicate that his bilateral hearing loss has interfered with his capacity to work.  Furthermore, unemployability due to the hearing loss disability has not been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability due to the hearing loss disability is not raised.

B.  Service connection claim

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran served in the Southwest Asia Theater of operations during the Gulf War.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, headache, joint pain, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only the three illnesses listed above as medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)- (3).

For VA purposes, the diagnosis of chronic fatigue symptoms requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has claimed service connection for various muscle and joint pains, including headaches.  The evidence of record includes an October 2004 letter from his significant other who stated that the Veteran experienced headaches, muscle pain and chronic fatigue.

Review of the appellant's service medical treatment records reveals that he was seen on various occasions for acute injuries to various joints, namely the thumb, knee, left elbow, back, right hip, right wrist, and left ankle.  The appellant underwent a service separation examination in August 1993; no musculoskeletal defect or disorder was identified on clinical evaluation.  

Post-service, the appellant underwent a VA medical examination in January 1994; he did not voice any complaints about headaches or musculoskeletal pain.  His carriage and gait were normal.  His upper and lower extremities were without deformities and he had no upper or lower motor weakness.  No musculoskeletal pathology was identified.

The appellant underwent a VA medical examination in May 2004; the examiner reviewed the claim's file and the appellant's medical records.  The appellant complained of low back pain.  He reported having headaches and indicated that these had been occurring for 10 to 12 years and started in service; he was not in receipt of any formal treatment for these.  The appellant reported that these headaches occurred two to three times per month mostly with tenseness in the head.  He said that the headaches lasted four to five hours and that he took pain medication.  On physical examination, the appellant demonstrated full range of movement in both the upper and lower extremities.  The examiner concluded that the appellant's fatigue was based mostly on depression and posttraumatic stress disorder (PTSD); the appellant has been service-connected for PTSD.  His headaches were said to more likely be tension headaches.  

The appellant underwent another VA medical examination in December 2009; the examiner reviewed the claims file.  The appellant exhibited a normal gait and station.  The appellant had no abnormalities, muscle atrophy or muscle weakness of either lower extremity.  There was no evidence of synovitis or joint swelling.  The appellant demonstrated no lack of range of motion of any joint in either hand, wrist or elbow.  There was no evidence of any cervical spine disorder.  The examiner rendered a diagnosis of degenerative disc disease of the lumbosacral spine.  The examiner stated that there was no evidence of knee, ankle or foot joint disease.  The examiner concluded that there was no joint or muscle disease to explain the appellant's complaints regarding his hands which the examiner attributed to Raynaud's syndrome caused by the appellant's hypothyroidism based on the disease myxedema.

In February 2011, the Board requested VHA medical expert opinions which were rendered in April 2011.  The reviewing neurologist noted that the appellant's service medical records contained mention of headaches only in association with a 'cold' or other illness.  The neurologist also noted that the appellant did not mention headaches in any of the paperwork he submitted in connection with his other claims in 2003.  The neurologist further noted that the appellant had undergone thyroid surgery in February 2008, and that the associated medical treatment records do not reflect any mention of current problems with headaches.  The neurologist concluded that the appellant did not have any disability associated with headaches.

The appellant's claims file was reviewed by an orthopedic surgeon who noted that the appellant had been granted service connection for the herniated L5-S1 disc with associated neurological deficits.  The orthopedic surgeon concluded that the appellant did not have any additional disorder of the muscles or joints.  

The reviewing psychologist stated that she was unable to address the medical issue of the existence of musculoskeletal pathology and offered the opinion that whatever undiagnosed musculoskeletal pathology existed, if any, would be exacerbated by the service-connected PTSD.  However, as no such pathology has been found, the psychologist's opinion is moot.

As previously noted, in order for service connection to be warranted, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this matter, the preponderance of the competent and probative medical evidence is against the claim of service connection for any musculoskeletal pathology other than the service-connected lumbar spine disability.  Firstly, the appellant's service medical records are devoid of any mention of any such chronic musculoskeletal disorder or symptoms, including headaches.  There are no post-service medical records indicating the existence of any such musculoskeletal pathology.  There are no post-service medical records indicating the existence of any significant pathology relating to headaches.  There is nothing to indicate any etiologic connection to some incident of service or continuous symptomatology since service separation.  Therefore, a grant of service connection on a direct basis is not appropriate.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 

Secondly, there is no evidence of record to suggest that an arthritis condition of any part of the musculoskeletal system other than the lumbar spine was clinically demonstrated within 12 months of the appellant's separation from active military service in October 1993.  For presumptive service connection for headaches, the headaches would have to have been manifested to at least a compensable degree (that is, at the 10 percent disability rating level) within that one year after separation from service.  Under the relevant diagnostic criteria, to be compensable, migraine headaches must occur with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this case, the evidence does not show that the appellant has ever had the required compensable manifestations, let alone within that year after his separation from service in October 1993.  Instead, the clinical evidence of record is negative for the occurrence of any prostrating attacks.  By the appellant's own account, the headaches occur infrequently or occasionally at most.  This does not reflect evidence of headaches of characteristically prostrating degree that averaged one attack in two months over a period of several months.  Indeed, there is no evidence of the even less frequent attacks than required for a 10 percent rating that are needed for the assignment of a noncompensable (zero percent) disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Even if manifested within the year after separation from service in October 1993, the appellant's claimed headaches did not rise to a compensable degree within that year.  Thus, a grant of service connection on a presumptive basis is not appropriate.

As to secondary service connection, the record indicates that the appellant has been in receipt of service connection for a PTSD, bilateral hearing loss, tinnitus and a lumbar spine disability during the course of this appeal.  Review of the appellant's retired military and VA medical records reveals no causal linkage between any one of these disabilities and the claimed musculoskeletal pathology, including headaches, expressed in the medical evidence of record.  The same is true for the private medical treatment records in the claims file.  In addition, the May 2004 and December 2009 VA examination reports and the 2011 VHA neurological and orthopedic opinions indicate that the appellant's does not have any such pathology.

The language of 38 C.F.R. § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability.  However, in this case, there is no competent medical evidence of record to suggest that the any one of the appellant's disabilities has either caused or aggravated any additional musculoskeletal pathology.  In fact, the medical opinions of record indicate that no such additional disability or pathology exists.

Thus, the preponderance of the probative medical evidence is against the secondary service connection aspect of the appellant's claim - the bulk of such evidence does not demonstrate, or approximate, findings supportive of linkage between any service-connected disability and the claimed disorder.  There is no probative medical opinion of record that provides an etiologic link, whether by causation or by aggravation, between the appellant's current claimed pathology and any one of his service-connected disabilities.

To the extent that the appellant has complains of pain, without a diagnosed or identifiable underlying malady or condition, the symptom does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A service connection claim cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  There must be a current disability at some time during the appeal resulting from some condition or injury in order for service connection to be granted.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

No competent medical evidence of record demonstrates that the appellant's claimed musculoskeletal or headache problems are clinically ascertainable.  There is no clinical evidence of record demonstrating that the appellant has been diagnosed with any chronic muscle or joint or headache condition other than what is already service-connected.  The competent medical evidence of record indicates that the appellant's reports of hand stiffness and swelling have been attributed to a diagnosed disability, Raynaud's syndrome due to hypothyroidism, and that his reported fatigue has been attributed to the service-connected PTSD disability and the hypothyroidism; these complaints thus cannot be service-connected as being due to an undiagnosed illness.  There is no competent medical evidence to the contrary.  

Thus, there is no evidence of the existence of any independent clinically significant musculoskeletal disorder (other than the already service-connected spine disability) or any clinically significant headaches and therefore the claimed conditions cannot be the product of an unidentified etiology.  The competent medical evidence of record shows that the Veteran does not have any qualifying chronic disability with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.

The Board has considered the appellant's written statements, as well as the written statements of his representative and significant other, submitted in support of his argument that he has musculoskeletal pathology and/or headaches etiologically related to service.  To the extent that such statements represent evidence of continuity of symptomatology, without more, they are not competent evidence of a diagnosis, nor do they establish a nexus between any acquired pathology and the appellant's service or service-connected disability.  See McManaway v. West, 13 Vet. App. 60, 66 (1999).  38 C.F.R. § 3.317 requires that a claimed symptom manifest objective indications that are perceptible to an examining physician, which, regardless of the Veteran's competency to report observable symptoms, have not found by any examining or reviewing physician in this case.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim on any theory of service connection, to include direct service connection, presumptive service connection, undiagnosed illness and as secondary to service-connected disability and by way of aggravation.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

A compensable evaluation for the bilateral hearing loss disability is denied.

Entitlement to service connection for disability manifested by muscle or joint pain or headaches, to include as due to an undiagnosed illness, is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


